Citation Nr: 1617823	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-43 296	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to restoration of a 40 percent rating for service-connected degenerative disc disease of the L5-S1 (low back disability) from April 1, 2009 to October 3, 2014.

2.  Entitlement to a rating in excess of 40 percent for the Veteran's low back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active service from April 1979 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which reduced the Veteran's disability evaluation for a low back disability from 40 percent to 10 percent, effective April 1
2009.  This reduction was made subsequent to the Veteran filing a claim for an increased evaluation in April 2008.  A January 2015 rating decision later assigned the Veteran a reduced rating of 20 percent from April 1, 2009 to October 3, 2014, and 40 percent from October 4, 2014 onward.  For reasons explained further below, because the Board finds that the January 2009 rating reduction was improper, the Board has re-characterized the Veteran's increased rating claim as one of entitlement to a rating in excess of 40 percent.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in a March 2014 remand decision for additional development.  The case has now again been certified to the Board for review.

The Board notes that in February 2015 the Veteran submitted a Notice of Disagreement (NOD) in February 2015 in response to the January 2015 Statement of the Case (SOC) regarding the issue of low back disability rating reduction which the Board has accepted as a timely substantive appeal.  Although the Veteran characterized his appeal as an challenge to the October 4, 2014 "effective date" of the 40 percent rating assigned in the January 2015 RO decision, the Board has re-characterized this as a challenge to the rating reduction effective from April 1, 2009 to October 4, 2014.

Additionally, the Board further notes that the Veteran testified before the St. Petersburg RO in November 2008 and before the undersigned Veterans Law Judge in December 2013 at a Travel Board hearing.  A transcript of each hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to a rating in excess of 40 percent for low back disability is addressed in the REMAND portion of the decision below and is hereby REMANDED to the AOJ.


FINDING OF FACT

The reduction of the disability rating of 40 percent to 10 percent (and later increased to 20 percent) from April 1, 2009, was improper because the August 2008 examination on which the reduction was based was inadequate.


CONCLUSION OF LAW

Restoration of the 40 percent rating for the Veteran's service-connected low back disability effective April 1, 2009 is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015); see Tucker v. Derwinski, 2 Vet. App. 201 (1992).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice Requirements for Rating Reduction Decisions

The duties to notify and assist do not apply where the issue is a reduction in rating.  The Veterans Claims Assistance Act of 2000 (VCAA) duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), (c).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable. 

However, there are specific notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the Veteran in a reduction case are set forth under 38 C.F.R. § 3.105(e), and must be followed by VA before issuing a final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  38 C.F.R. § 3.105(e) requires: (1) that the Veteran be sent a proposed rating decision setting forth all material facts and reasons for the rating reduction; and (2) that the Veteran be given 60 days to present additional evidence demonstrating that the rating should be continued at its present level.  These specific notice requirements take precedence over the more general notice requirements found in the VCAA.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one ...."); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005). 

Here, a September 2008 due process letter and enclosed proposed rating decision informed the Veteran of the proposed rating reduction, and provided the Veteran 60 days within which to submit new evidence.  The Veteran subsequently requested a hearing at the RO at which he submitted new evidence.  This evidence was considered in the January 2009 RO decision.  Therefore, the RO adhered to all required procedural safeguards afforded to the Veteran.

II. Rating Reductions for Low Back Disability

In general, the standard to be applied to a rating reduction decision depends on how long the rating has been in effect.  When a rating has continued at the same rating level for five years or more, the underlying VA examination supporting a reduction must be at least as complete as the VA examination that formed the basis for the original rating, and there must be a finding that the condition at issue is not likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be made if the evidence indicates that it is reasonably certain that improvement of the underlying injury or condition will be maintained under the "ordinary conditions of life."  38 C.F.R. § 3.344(a).  However, if a rating level has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable.  38 C.F.R. § 3.344(c).  In such cases, reexamination need only show actual improvement for a reduced rating to be appropriate.  See id.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, if the VA examination report justifying the rating reduction is inadequate, the reduction cannot be upheld.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

Here, the Veteran was service connected for his low back disability and granted a 40 percent rating in December 2006, with an effective date of June 9, 2006.  Because the RO reduced the rating effectively approximately two-and-a-half years after the effective date of the rating, reexamination of the Veteran's low back disability need only show actual improvement to justify a rating reduction.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Importantly, for musculoskeletal claims, the RO and by extension the examiner must consider functional loss such as less or more movement than normal, weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.2; 4.45.

Here, the August 2008 VA examination failed to make specific findings as to the degree of loss of function due to pain, fatigability, weakness, lack of endurance, or incoordination, despite that the Veteran reported radiating pain.  Additionally, at the December 2013 Board hearing the Veteran stated that the August 2008 examiner failed to use a goniometer to measure his range of motion; the August 2008 examination report is silent as to whether a goniometer was used.  Finally a November 2008 private medical report shows that after reviewing the available clinical information on the Veteran the examiner concluded that the Veteran was relatively close to requiring a posterior lumbar fusion because his disc spaces appeared to be totally collapsed.  He stated further that with respect to the Veteran's disability situation, he found it medically improbable for the Veteran to have recovered so completely as was implied in the VA examination.  He stated that in other words, the clinical history, physical examination findings as noted in his previous note and MRI findings were supportive of the evidence that the Veteran had significant and progressive disc disease of the L5-S1 level and therefore cast a shadow of doubt in regards to the reported "normal" range of motion that was noted by the VA examiner.  He believed that the Veteran actually had more disability at this point than he had 5 or 10 years prior and it would unfortunately continue to increase in time.  The Board notes that while subsequent VA treatment records dated between 2010 and 2011 show continued complaints of pain and functional impairment due the Veteran's low back at least on one occasion a physical therapist concluded that the Veteran's reported severity of symptomatology did not correlate with clinical presentation and imaging reports with a fair to poor rehabilitation prognosis considering poor compliance and tolerance.  

Nonetheless, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  The Board finds that such an improvement is not shown in this case.  Accordingly, because the examination that provided the basis for the reduction was not adequate, the January 2009 reduction decision was improper, and the Veteran's low back disability rating is restored to its prior 40 percent level effective April 1, 2009.



ORDER

Reduction of the disability rating for the Veteran's low back disability was improper, and restoration of the 40 percent rating effective from April 1, 2009, is therefore granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As discussed above, both issues in this case including the issue of increased rating for low back disability were remanded to the AOJ for additional development in March 2014.  That remand decision directed the AOJ to do the following: (1) obtain any outstanding treatment records; (2) and schedule the Veteran for a new examination.  Further, this new examination was to: (1) include range of motion measurements in degrees as captured by a goniometer, and any additional range of motion attributable to functional loss such as pain on use and during flare-ups, weakened movement, excess fatigability, incoordination, and repetitive use; (2) use repetitive motion testing, with measurements in degrees for any decreases in range of motion after repeated use; (3) include a description of all present neurological manifestations to include radiculopathy; and (4) report the frequency and severity of any incapacitating episodes.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reveals that the AOJ completed a new VA examination in October 2014 that complied with the above remand directives.  Additionally, the RO sent the Veteran a July 2014 letter requesting the contact information for any private medical providers, and providing him with an authorization form for the collection of any outstanding private medical records.  However, a review of the December 2013 hearing testimony reveals that the Veteran reported receiving care for his low back disability at the VA Outpatient Clinic (OPT) located in Sunrise, Florida.  To date, the most recent VA treatment records on file are from December 2011.  As such, remand of this claim is required so that the AOJ may collect any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from December 2011 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


